DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .  
	
Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1 and its dependent claims are drawn to the general notion of a display device. 
Independent claim 20 is drawn to the general notion of a display device. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
Regarding claim 1, the particularly-significant, distinguishing structural and functional features are a first power line connected to the first pad to transfer a first voltage to the first scan driver and the emission driver and a second power line connected to the second pad to transfer a second voltage to the second scan driver, wherein the first power line branches off in the non-display area to be connected to the first driver and the emission driver, when these structural and functional features are considered with all other structural and functional features in the claim.  
Regarding claim 20, the particularly-significant, distinguishing structural and functional features are a dummy scan driver including dummy stages configured to supply the second scan signal to the remaining second scan lines, wherein the dummy scan driver is connected to the second scan lines of first to k"" (k is an integer greater than 1) pixel rows disposed in a display area, and wherein the second scan driver is connected to the third scan lines of the first to k"" pixel rows, and is connected to the second and third scan lines of (k+1)" to n" (n is an integer greater than k+1) pixel rows, when these structural and functional features are considered with all other structural and functional features in the claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Kim, Yang Wan, et al., US 20180075804 A1, describes a display substrate having a non-display area containing two scan drivers, two power supply inputs, and an emission driver, all driving a display area formed of pixels (see Fig. 17), but does not describe the distinguishing structural and functional features stated above; 
Igeta; Koichi, US 20170337864 A1, describes a display device containing a scan driver connected to two power supply lines (see Fig. 2), but does not describe the distinguishing structural and functional features stated above; 
Kim; Kwang-Min, et al., US 20160321990 A1, describes a display device containing a scan driver containing at least two dummy scan driver stages, each driving a scan signal onto a separate scan line (see [0049], [0054]), but does not describe the distinguishing structural and functional features stated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693